Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s suppression motion. Contrary to the contention of defendant, the State Trooper had probable cause to arrest him for driving while intoxicated based on his slurred speech; the odor of an alcoholic beverage in his vehicle; his bloodshot, watery eyes; his admission that he had been drinking; and his inability to perform one or more of the field sobriety tests (see, People v D’Augustino, 272 AD2d 914, 914-915, lv denied 95 NY2d 851; People v Schroeder, 229 AD2d 917, 917-918). The sentence, which was agreed upon as" part of the plea bargain, is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Doran, J. — Felony Driving While Intoxicated.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.